DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 13-20 in the reply filed on 1/19/22 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/22.

Claim Objections
Claims 15, 17, and 18 are objected to because of the following informalities:  the claims appear to depend upon non-existent claims.  Appropriate correction is required.
	Examiner Note: Claims 15, 17, and 18 will be examined as if they depend upon independent claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "first layer" in line 2 and "second layer" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al (US 2005/0072114 A1) in view of Bauxite: The Principal Ore of Aluminum (2017).
Regarding claims 13, 16, and 19, Shiao teaches a roofing shingle comprising a substrate defining an upper surface (i.e., asphalt substrate or shingle); a plurality of para 50-53, 59-66, 80, 96; figs 2-4).
Bauxite: The Principal Ore of Aluminum teaches that bauxite is a rock (i.e., naturally occurring and therefore having a non-homogeneous stratum) (page 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the bauxite of Bauxite: The Principal Ore of Aluminum for the naturally occurring material of Shiao, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 14, Shiao teaches the granules have a particle size in a range of 0.4 mm (400 microns) and 2.4 (2500 microns) (para 50), which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the range of the instant claim.
Regarding claim 15, Shiao teaches examples wherein the granules have solar reflectance of 23.5 % and 31.0% (para 103-104) which lie within the minimum range of the instant claim.
Regarding claim 17, Shiao teaches the coated particles may have an L* value less than 45 (para 20), which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the range of the instant claim. 
Regarding claim 20, Shiao teaches the roofing shingle should have a solar reflectance of greater than 25% (para 96). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shiao and Bauxite as applied to claim 13 above, and further in view of Lante et al (US 2018/0186694 A1).
Shiao as modified by Bauxite teaches the roofing granule of claim 13. Shiao further teaches the mineral particles may be made the proper size through a series of quarrying, crushing, and screening operations (para 50) which would have resulted in a coarse or porous substrate (i.e., the bauxite substrate has a plurality of pores).
	Shiao as modified by Bauxite fails to teach wherein the plurality of pores are filled with the first layer and essentially free of the second layer.
	Lante teaches using fired aluminosilicate coatings on roofing granules to minimize the porosity on the outside of the granules for improved stain resistance; wherein the plurality of pores are filled with the first layer and essentially free of the second layer. (para 52, 54-56, 92-93, 96, 105; fig 3).
	Therefore, it would have been obvious to combine the roofing granules of Lante with the roofing granules of Shiao as modified by Bauxite for roofing granules with improved stain resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783